COXE, Circuit Judge.
The sole question presented by this appeal is whether there was any evidence to sustain the finding of the immigration officials that each of these aliens is liable to become a public charge. The law provides that the decision of the appropriate immigration officers, if adverse to the admission of the alien, shall be final unless reversed on appeal to the Secretary of the Department of Labor. Act Feb. 20, 1907, c. 1134, § 25, 34 Stat. 906 (U. S. Comp. St. Supp. 1911, p. 515). In the case at bar the decision of the board of special inquiry was affirmed by the Secretary of the Department of Labor.
*574In U. S. ex rel. Rosen v. Williams, 200 Fed. 538, 541, 118 C. C. A. '632, the leading authorities were reviewed by this court and the conclusion was reached that we considered the action of the immigration officers final in every case where there was any evidence to' support it. In the nature of the case these inquiries -must be swift and summary. The formality of court proceedings cannot be had and is not expected where, in many cases, witnesses cannot be produced for examination and cross-examination. The members of these boards have, however, the great advantage of seeing the immigrant and determining from personal observation and examination his fitness to enter the country. It is plain from a reading of the law that degenerates or those so constituted mentally, physically or morally that they may be a burden upon or a menace to society, are not wanted here. In the case at bar no one of the immigrants can speak our language or any language that is understood in this country. Even the Russian interpreters employed by the Department could not understand them. They all come from a remote province of Russia and have no one here under legal obligation to support them. They know no trade and only one can read or write in his own language. They were all ticketed through to Portland, Or., and had sums aggregating slightly more than $25 each. They were not employed and no actual promise of employment had been given them. On the contrary, the immigration officers had ascertained by published reports and inquiries that owing to depressed labor conditions, the prospect of an unsldlled laborer obtaining work was most unfavorable. In such circumstances, how long after reaching Portland would it be before these immigrants became public charges ? As soon as the $25 (only one in the party having as much as $51) is exhausted, what is to support them? What is to prevent them from being thrown upon the charity of the town? It is true that they may succeed in obtaining work, but it is, to-say the least, equally true, that they may not do so. It is the latter contingency which makes them undesirable aliens. Certainly we cannot find that the decision of the board, that they are likely to become public charges, has no evidence to support it; on the contrary, the conclusion seems to follow directly from the facts.
We do not assert that all of this evidence would be admissible in a court of law. or equity; it is not necessary that it should be. No immigration act could be enforced which required all these facts to be established with the same formality and certainty which is required in,the courts. The board had an opportunity to see the relators and to determine by personal observation what manner of men they were. The board knew that they were unable to speak any language known in this country, that only one could read or write, that when the small sums in their possession were exhausted they would starve unless assisted and that there was no one here under any legal obligation to assist them. The.board was also enabled from information derived from the press and other sources to determine the likelihood of the relators -securing employment when they reached Portland and was justified in finding that conditions there were such that the chance of employment was most unlikely. It is true that in*575formation in this form would not be permitted in a court of law, but the immigration officers cannot delay these' proceedings indefinitely. They cannot summon witnesses from the Pacific states or send commissions there. If they were satisfied from information received that there was no market in Portland for such services as these relators could render, they were justified in acting upon such information, just as they would be if satisfied from reports in the press or from any reliable source that Portland had been destroyed by flood or fire or that an epidemic of cholera was raging there. Congress has placed the determination of these questions in the hands of trained officials and their conclusions upon disputed questions of fact are final and conclusive. It is only in the very rare instance that a finding is without any proof to support it that the courts may interfere.
We think these views are sustained by the following authorities: Nishimura Ekiu v. U. S., 142 U. S. 651, 12 Sup. Ct. 336, 35 L. Ed. 1146; Lee Lung v. Patterson, 186 U. S. 168, 22 Sup. Ct. 795, 46 L. Ed. 1108; Lem Moon Sing v. U. S., 158 U. S. 538, 15 Sup. Ct. 967, 39 L. Ed. 1082; U. S. v. Ju Toy, 198 U. S. 253, 25 Sup. Ct. 644, 49 L. Ed. 1040; Low Wah Suey v. Backus, 225 U. S. 460, 32 Sup Ct. 734, 56 L. Ed. 1165.
The order dismissing the writ is affirmed.